                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

 UNITED STATES OF AMERICA                '
                                         '
 V.                                      '    Criminal Number: 1:19-CR-00073-P-BP-1
                                         '
 WILLIAM LEE TERRELL                     '


ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that the Motion (ECF No. 20) is GRANTED. The

Court permits Defendant William Lee Terrell to represent himself and appoints Assistant

Federal Public Defender David Sloan to serve as Defendant’s stand-by counsel in this case.

      SO ORDERED on this 6th day of December, 2019.




                                                 ________________________________
                                                 Mark T. Pittman
                                                 UNITED STATES DISTRICT JUDGE
